MEMORANDUM **
On December 1, 2008, this court determined that a certificate of appealability was unnecessary because appellant was challenging the conditions of his confinement. By the same order, appellant was ordered to show cause why the district court’s March 24, 2008, judgment should not be summarily affirmed.
The court has received and reviewed appellant’s response to this court’s order to show cause. Accordingly, the order to show cause is discharged.
A review of the record and appellant’s response to the court’s order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.